FILED
                             NOT FOR PUBLICATION                            NOV 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAIRO BRAVO PEDROZA,                             No. 11-55784

               Plaintiff - Appellant,            D.C. No. 3:09-cv-01766-LAB-
                                                 WVG
  v.

ALBERTO R. GONZALEZ; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    Larry Alan Burns, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Jairo Bravo Pedroza appeals pro se from the district court’s judgment

dismissing his action brought under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 288 (1971), alleging Fifth Amendment and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
malicious prosecution claims in connection with defendants’ decision to

commence removal proceedings against him and his detention incident to those

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for lack of subject matter jurisdiction, Vestron, Inc. v. Home Box Office

Inc., 839 F.2d 1380, 1381 (9th Cir. 1988). We affirm.

      The district court properly dismissed Pedroza’s action for lack of subject

matter jurisdiction under 8 U.S.C. § 1252(g). See Reno v. Am.-Arab Anti-

Discrimination Comm., 525 U.S. 471, 482-88 (1999).

      The district court did not abuse its discretion by denying Pedroza leave to

amend because further amendment would have been futile in light of the

jurisdictional bar. See L.A. Mem’l Coliseum Comm’n v. City of Oakland, 717 F.2d

470, 473 (9th Cir. 1983) (setting forth standard of review).

      The district court properly declined to file the post-judgment motions

Pedroza submitted after filing his notice of appeal. See Vroman v. United States,

997 F.2d 627 (9th Cir. 1993) (per curiam).

      We do not consider issues raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          2                                    11-55784